Citation Nr: 0615475	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  04-25 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as due to Agent Orange exposure. 

2.  Entitlement to a rating in excess of 20 percent for the 
service-connected low back syndrome with spondylosis 
disability. 

3.  Entitlement to a rating in excess of 10 percent for the 
service-connected left knee degenerative arthritis 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran had active duty service from February 1974 to 
July 1974, June 1976 to March 1979 and March 1979 to December 
1987.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 decision of the RO.  

The issues of an increased rating for the service-connected 
low back disability and service connection for diabetes 
mellitus are addressed in the REMAND portion of this document 
and are being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  



FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The service-connected left knee disability is shown to be 
manifested by degenerative changes, painful motion, episodes 
of locking and stiffness and meniscal impairment and to be 
productive of a disability picture that more nearly 
approximates that of dislocated semilunar cartilage.  



CONCLUSION OF LAW

The criteria for the assignment of a 20 percent rating, but 
no higher, for the service-connected left knee disability 
have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002 
and Supp. 2005); 38 C.F.R. Part 4, including §§ 4.7, 4.71a 
including Diagnostic Codes 5003, 5256, 5257, 5258, 5259, 
5260, 5261, 5262 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 and Supp. 2005).  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002 and 
Supp. 2005).  

The Secretary of VA may defer providing assistance pending 
the submission by the claimant of essential information 
missing from the application.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002 and Supp. 2005).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim. The Board is unaware of, 
and the veteran has not identified, any additional evidence, 
which is necessary to make an informed decision on this 
issue.  

Thus, the Board believes that all relevant evidence that is 
available has been obtained. The veteran and his 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf.  

Further, by the June 2002 letter and the May 2004 
Supplemental Statement of the Case, he and his representative 
have been notified of the evidence needed to establish the 
benefit sought, and he has been advised via these documents 
regarding his and VA's respective responsibilities as to 
obtaining that evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Consequently, the Board concludes that VA's 
statutory duty to assist the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
assistance would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  To the extent that the 
action taken hereinbelow is favorable to the veteran, any 
defect in notice must be considered to be harmless.  


Left knee disability

By March 1989 rating decision, the RO granted service 
connection for a left knee disability due to an injury in 
service.  The RO assigned a noncompensable evaluation, 
effective on December 10, 1987, the date of claim.  

In August 1995, the veteran filed a claim for increase, 
indicating that his left knee disability had worsened.  

On a September 1995 VA examination, the examiner observed a 
normal range of motion in the left knee with flexion to 140 
degrees.  There was no effusion, but crepitus was +3.  The X-
ray studies revealed mild degenerative arthritic changes. 
The examiner diagnosed early degenerative joint disease of 
the left knee.  

Based on these findings, the RO granted an increased rating 
of 10 percent under 38 C.F.R. § 4.71a including Diagnostic 
Codes 5010-5003,  for degenerative joint disease of the left 
knee, effective from August 21, 1995, the date of the 
increased rating claim.  

In July 2002, the RO received the veteran's claim for 
increase.  

On February 2003 VA orthopedic examination, the veteran 
reported having left knee symptoms of pain, weakness, 
looseness and instability.  He noted flare-ups with stiffness 
precipitated by prolonged standing.  

The veteran reported that, during a flare-up, his left knee 
becomes immobile for 20 to 30 minutes before he was able to 
work out the knee stiffness.  The veteran did not report the 
use of any medications but the occasional use of a knee brace 
was noted.  

The examiner noted a normal gait with no tenderness to 
palpation of the left knee.  There was no crepitus, erythema 
or edema of the left knee.  

The veteran had full range of motion with extension and 
flexion from 0 to 150 degrees. There was no valgus or varus 
laxity and the veteran was negative for Lachman's or 
McMurray's signs.  

The examiner diagnosed left knee degenerative joint disease 
with remote medial collateral ligament strain and meniscal 
degeneration per MRI (magnetic resonance image).  

The MRI procedure note changes included those of 
tricompartmental osteoarthritis, lobular fluid collection 
posterior to the insertion of the posterior cruciate ligament 
and medial meniscus, a remote medical collateral ligament 
strain and meniscal degenerative involving both the medial 
and lateral posterior horns.  

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In rating the service-connected knee disabilities, all 
applicable criteria must be considered to include Diagnostic 
Codes 5003, 5256, 5257, 5258, 5259, 5260, 5261 and 5262.  In 
Butts v. Brown, 5 Vet. App. 532 (1993), the Court held that 
the selection of the proper diagnostic code is not a question 
of law subject to the de novo standard of review.  

Accordingly, the Court held in Butts that, as VA and the 
Board possess specialized expertise in determining the 
application of a particular Diagnostic Code to a particular 
condition, their determination is due greater deference.  

Indeed, the Court has also held that, although the reason for 
the change must be explained, VA and the Board may change the 
Diagnostic Codes under which a disability or disabilities are 
evaluated.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

The service-connected left knee disability has been rated as 
10 percent disabling by the RO under the provisions of 
Diagnostic Code 5003 on the basis of degenerative joint 
disease with painful motion.  38 C.F.R. § 4.71a.  

Traumatic arthritis is rated as analogous to degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  
Degenerative arthritis is generally rated on the limitation 
of motion of the affected joint.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  As stated, the veteran has 
already been assigned a 10 percent evaluation under 
Diagnostic Code 5003.  

However, considering the veteran's current complaints in 
light of the most recent examination findings, the Board now 
finds that the service-connected disability can more 
favorably be rated as 20 percent disabling under the 
provisions of Diagnostic Code 5258.  

On the most recent VA examination in February 2003, the 
examiner diagnosed left knee degenerative joint disease with 
remote medial collateral ligament strain and meniscal 
degeneration per MRI.  As such, these findings reflect knee 
injury residuals that more nearly approximate a disability 
picture manifested by dislocation of a semilunar cartilage.  
Hence, increased rating of 20 percent is for application.  

In reviewing the other potentially applicable rating 
criteria, there are no findings to equate with any level of 
ankylosis as contemplated by the rating criteria under 
Diagnostic Code 5256.  While the veteran has complained of 
having looseness, the recorded clinical findings do not 
include any recurrent subluxation or lateral instability, as 
could be contemplated by a higher rating criteria under 
Diagnostic Code 5257.  

Removal of the semilunar cartilage, if symptomatic, may be 
rated as no more than 10 percent disabling. 38 C.F.R. § 
4.71a, Diagnostic Code 5259.  Also, the veteran has not had 
surgical removal of semilunar cartilage.  

Diagnostic Code 5262 provides for consideration of impairment 
of tibia and fibula; however, there is no knee or ankle 
manifestation that can be linked to impairment of the tibia 
or fibula.  

Diagnostic Code 5260 provides for limitation of the flexion 
of the leg.  Where flexion is limited to 60 degrees, a no 
percent rating is provided; when flexion is limited to 45 
degrees, 10 percent is assigned; when flexion is limited to 
30 degrees, 20 percent is assigned; and when flexion is 
limited to 15 degrees, 30 percent is assigned.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.  

Limitation of extension of the leg is rated 50 percent at 45 
degrees; 40 percent at 30 degrees; 30 percent at 20 degrees; 
20 percent at 15 degrees; 10 percent at 10 degrees; and non 
compensable at 5 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5261.  

Normal right knee range of motion is from 0 to 140 degrees.  
38 C.F.R. § 4.71, Plate II (2005).  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Further, 38 C.F.R. § 4.45 provides that consideration also be 
given to weakened movement, excess fatigability and 
incoordination.  

On the most recent VA examination, the veteran's left knee 
motion was noted to be from 0 to 150 degrees.  Also, the 
veteran was not shown to suffer from additional functional 
limitation due to pain or flare-ups.  As such, the veteran's 
left knee disability does not warrant a rating in excess of 
20 percent under the criteria for limitation of motion or on 
the basis demonstrated painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.  

Therefore, based on its review of the evidentiary record, the 
Board finds that an increased rating of 20 percent, but not 
higher for service-connected left knee disability is 
warranted.  



ORDER

An increased rating of 20 percent for the service-connected 
left knee disability, subject to the regulations governing 
the award of VA monetary benefits.



REMAND

In this case, the veteran seeks a rating in excess of 20 
percent for the service-connected lower back syndrome with 
spondylosis under 38 C.F.R. § 4.71a, Diagnostic Code 5295, 
effective on December 10, 1987, the date of receipt of the 
initial claim for service connection.  

VA is required to provide specific notice to claimants of the 
evidence needed to substantiate their claims, of what 
evidence the veteran is responsible for obtaining and of what 
evidence VA will undertake to obtain.  38 U.S.C.A. § 5103(a) 
(West 2002 and Supp. 2005).  

Further, during the pendency of this appeal, regulatory 
changes amended the rating criteria for evaluating 
intervertebral disc syndrome.  See 67 Fed. Reg. 54,345-54,349 
(August 22, 2002).  This amendment was effective on September 
23, 2002.  Id.  

Also, the regulatory changes have amended the rating criteria 
for evaluating spine disabilities in general and have re-
classified the Diagnostic Code for the previously amended 
intervertebral disc syndrome criteria.  See 68 Fed. Reg. 
51,454-51,458 (Aug. 27, 2003).  

This amendment was effective on September 26, 2003.  Id.  The 
Board notes that the veteran has not been advised of the 
change in the laws and the RO did not provided notice of the 
old and the revised regulations in the May 2004 Statement of 
the Case.  

When the law controlling an issue changes after a claim has 
been filed or reopened but before the administrative or 
judicial review process has concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or permitted the Secretary to do otherwise 
and the Secretary did so.  See VAOPGCPREC 3-2003, 65 Fed. 
Reg. 33422 (2000).  

However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Green 
v. Brown, 10 Vet. App. 111, 116-19 (1997); see also 38 
U.S.C.A. § 5110(g) (West 2002) (where compensation is awarded 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found but shall not be earlier than the 
effective date of the Act or administrative issue).  

Therefore, the RO must address the veteran's claims for 
increase, under both the old criteria in the VA Schedule for 
Rating Disabilities and the current regulations.  

The Board also observes that the veteran was last examined by 
VA in February 2003.  He has contended that his low back 
condition has significantly worsened and requires occasional 
treatment.  

Therefore, the RO should schedule the veteran for a VA 
examination to assess the current extent of the service-
connected low back disability.  See 38 U.S.C.A. § 5103A (West 
2002 and Supp. 2005); see also Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991) (holding that the duty to assist 
includes the duty to conduct a thorough and contemporaneous 
examination to ensure that the evaluation of the disability 
is a fully informed one).  

A review of the veteran's claims file reveals evidence of 
some recent VA treatment; however, it is evident that 
outstanding medical evidence exists.  VA is obligated to 
obtain relevant treatment records.  38 U.S.C.A. § 
5103A(b),(c) (West 2002 and Supp. 2005).  

Additionally, the veteran is seeking service connection for 
diabetes mellitus, to include as due to herbicide exposure.  

The veteran served during the Vietnam Era.  His service 
personnel records reflect service in the Republic of Korea 
with the 9th Infantry from October 1976 through October 1977.  
He asserts that he was exposed to Agent Orange during this 
service.  

The veteran has stated that during his separation physical 
examination in 1987, he was told that his sugar levels were 
elevated.  Within one year from separation from service in 
December 1987, an August 1988 VA examination report noted an 
abnormal blood sugar reading of 136.  VA treatment records 
dated from in 1997 document the diagnoses and treatment for 
diabetes mellitus, type unspecified.  

In this regard, the veteran should be accorded a VA 
examination to fairly decide his service connection claim.  

Accordingly, these remaining matters are REMANDED to the RO 
for the following actions:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
VCAA.  In particular, the RO should 
ensure that the notification requirements 
and development procedures of VCAA are 
fully satisfied and send the veteran a 
letter detailing the provisions of VCAA 
and the associated implementing 
regulations.  The VCAA notice should 
pertain to the veteran's claims for an 
increased rating for a back disability.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002 and Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  See also Veterans 
Benefits Act of 2003, Pub. L. No. 108- 
183, 117 Stat. 2651 (Dec. 16, 2003).  

2.  The RO should furnish the veteran a 
copy of the revised rating criteria for 
disorders of the spine, effective on 
September 26, 2003, and provide him the 
opportunity to submit any additional 
evidence or argument pertinent to this 
matter.  

3.  The RO should obtain the veteran's 
treatment records for the service-
connected low back disability or diabetes 
mellitus from VA for the period beginning 
in 2000.  All responses or evidence 
received must be associated with the 
claims file.  

4.  The veteran should then be afforded a 
VA examination to determine the current 
severity of his service-connected low 
back disability.  The entire claims file 
must be made available to the 
physician(s) designated to examine the 
veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.  The examiner(s) should 
describe all symptoms of the veteran's 
lumbosacral spine and/or low back 
disabilities.  All signs and symptoms of 
the low back disabilities should be 
described in detail, such as range of 
motion in degrees, objective evidence of 
pain, neurological signs of disc disease, 
etc.  All limitation of function must be 
identified. If there is no pain, no 
limitation of motion and/or no limitation 
of function, such facts must be noted in 
the report.  All signs and symptoms 
necessary for rating any spine disorder 
under the old and new rating criteria 
should be reported in detail.  

5.  The RO also should schedule a VA 
examination to determine the nature and 
etiology of the veteran's diabetes 
mellitus.  The claims folder must be 
available to the examiner for review, and 
the examiner should indicate that the 
claims folder has been reviewed.  All 
necessary studies should be conducted.  
The examiner should expressly state 
whether the veteran has Type I or Type II 
diabetes mellitus.  If Type I or Type II 
diabetes mellitus is diagnosed, the 
examiner should advance an opinion as to 
whether it at least likely as not (i.e., 
50 percent or more likelihood) that the 
identified Type I or II diabetes mellitus 
had its onset during active service, 
originated during active service, or 
became chronically manifested within 1 
year from the date of separation from 
service.  

6.  Following completion of the 
development requested hereinabove, the RO 
should undertake to review the claims for 
service connection and increased rating 
in light of the applicable rating 
criteria.  If any benefit on appeal 
remains denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence, and discussion of all pertinent 
regulations, including regulations 
implementing the VCAA the old and the 
amended rating criteria for rating 
criteria for spine disabilities.  They 
should be given a reasonable opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


